Citation Nr: 1126188	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-03 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI), previously characterized as residuals of an injury to the left side of the head.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953, and from April 1954 to April 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

In July 2010, the Board remanded the Veteran's claim for a Travel Board hearing.  The requested action was taken, and the Veteran appeared and testified at a December 2010 hearing at the St. Petersburg RO.  The transcript is of record.  

Again in January 2011, the Board remanded the Veteran's claim for further development-including a VA examination.  Although a VA examination was performed, the remand request was not fulfilled.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds another remand is necessary regarding the Veteran's increased rating claim for his TBI residuals.  The Board acknowledges that the Veteran's claim was previously remanded in July 2010 and January 2011, but finds that under the circumstances another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).
In the January 2011 remand, the Board requested that the RO/AMC schedule the Veteran for another VA examination to provide a current assessment of his TBI residuals in light of the new rating criteria.  It was specifically noted that the May 2009 VA examination lacked rationale in the examiner's report regarding his notation that the Veteran's memory loss is not related to his TBI.  The instruction section of the remand requested that the examiner provide an opinion as to the current severity of the Veteran's TBI residuals.  The examiner was also requested to specifically comment on what symptoms are attributable to his TBI, and what are associated with another disability.  Finally, the Board requested that the examiner specifically address the Veteran's complaints of memory problems and provide a rationale for all opinions given.

In the May 2011 VA examination report, the Veteran was noted to have mild memory problems, and the examiner indicated in exactly the same language as the May 2009 VA examination report that "[t]here are no emotional/behavioral signs and symptoms identified and no known mental disorder.  [The Veteran's] memory complaints do not represent residuals of TBI."  Again, the examiner failed to provide any rationale for this assertion and this exact language was previously deemed inadequate in the January 2011 remand.  Additionally, the examiner provided cursory statements as to the Veteran's alleged cognitive impairment, vertigo, and dismissed any emotional or behavioral residuals.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  The Court further held that a remand by the Court or the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand, either personally or as the head of the Department.  Additionally, the Court stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in the June 2011 brief submitted by the Veteran's representative, he indicated that the Veteran experiences two to three major headaches weekly.  He stated that these have reached the severity of causing him to pass out and lose bladder control.  The Veteran advised that he always has some degree of headache, but it escalates to what the representative defines as "black out or grand mal episode[s]."  The representative noted that this would correspond with a 50 percent rating under the rating criteria for migraines, and 100 percent if rated for seizures.  The representative also argued that the Veteran is unable to perform his daily activities if he is unconscious and loses bladder control, and is unable to drive or seek employment due to these episodes.  Also asserted was that the Veteran's behavioral residuals range in severity from mild to severe and should warrant at least a "2" on the neurobehavioral rating scale.  The Veteran reported several episodes of vertigo every week with severe attacks once or twice yearly.  Finally, the representative argued that the VA examination was inadequate inasmuch as the examiner did not perform any cognitive or memory testing or if it was performed, it was not documented.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the March 2011 VA examination is inadequate inasmuch as it does not include a discussion of what residuals are attributable to the Veteran's TBI and what residuals are not-including a rationale for so opining.  Moreover, the Veteran's representative has provided additional argument of the Veteran's increased symptoms and residuals possibly attributable to his TBI.  As such, the claim must be remanded for another VA examination.

Finally, because the Veteran has indicated that he is unable to work on account of symptoms associated with his TBI, the RO should adjudicate the matter of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for another VA examination to determine the current severity of his TBI residuals.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of any TBI residuals.  The examiner is also requested to specifically opine as to what symptoms are attributable to the Veteran's TBI, and what are associated with another disability.  In this regard, he/she is asked to specifically address the Veteran's complaints of headaches causing black outs, memory problems, loss of bladder control, vertigo, syncope, and impact on cognitive functioning.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence-including adjudication of the Veteran's TDIU claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



